In the original opinion in this case, in quoting the provisions of the law requiring railroad companies to furnish cars upon application therefor by any shipper of freight, articles 4497 and 4500 were quoted as contained in the Revised Statutes of 1895. Since writing that opinion the writer thereof has discovered that the above articles were amended by the Twenty-sixth Legislature (Acts of 1899, page 67) so as to read as follows:
"Article 4497. When the owner, manager or shipper of any freight of any kind shall make application in writing to any superintendent, agent or other person in charge of transportation, to any railway company, receiver or trustee operating a line of railway at the point the cars are desired upon which to ship any freight, it shall be the duty of such railway company, receiver, trustee or other person in charge thereof, to supply the number of cars so required at the point indicated in the application within a reasonable time thereafter, not to exceed six days from the receipt of such application, and shall supply such cars to the persons so applying therefor, in the order in which such applications are made, without giving preference to any person; provided, if the application be for ten cars or less, the same shall be furnished in three days; and provided, further, that if the application be for fifty cars or more, the railway company may have ten full days in which to supply the cars.
"Article 4500. Such applicant shall, at the time of applying for such car or cars, deposit with the agent of such company one-fourth of the amount of the freight charges for the use of such cars, unless the said road shall agree to deliver said cars without such deposit. And such applicant shall, within forty-eight hours after such car or cars have been delivered and placed as hereinbefore provided, fully load the same, and upon failure to do so, he shall forfeit and pay to the company the sum of twenty-five dollars for each car not used; provided that where applications are made on several days, all of which are filled upon the same day, the applicant shall have forty-eight hours to load the car or cars furnished on the next application, and so on; and the penalty prescribed shall not accrue as to any car or lot of cars applied for on any one day, until the period within which they may be loaded has expired. And if the said applicant shall not use such cars so ordered by him, and shall so notify the said company or its agent, he shall forfeit and pay to the said railroad company, in addition to the penalty herein prescribed, the actual damages that such company may sustain by the said failure of the applicant to use said cars."
And desiring that the law applicable to the case should be correctly quoted in said opinion, that part of the original opinion in this case which quotes said articles 4497 and 4500 as contained in the Revised Statutes is eliminated, and the quotation of said articles as amended by the Act of 1899 and given above is substituted therefor. *Page 610 
The motion for rehearing presents the same questions as were considered and passed upon in the original opinion, and we find no reason for reversing our rulings then made. The motion for rehearing is overruled.
Motion overruled.
Delivered November 23, 1904.
Writ of error refused January 12, 1905. *Page 611